18-13648-smb         Doc 869       Filed 07/17/19 Entered 07/17/19 09:40:23                    Main Document
                                                 Pg 1 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :      Chapter 11
                                                                :
 WAYPOINT LEASING                                               :      Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :      (Jointly Administered)
                            Debtors.1                           :
 ---------------------------------------------------------------x

             ORDER AUTHORIZING PRIVATE SALE OF HELICOPTER
     WITH MANUFACTURER’S SERIAL NUMBER 2905 FREE OF ALL LIENS, CLAIMS,
     ENCUMBRANCES, AND OTHER INTERESTS AND GRANTING RELATED RELIEF

         Upon the motion (the “Motion”),2 dated July 1, 2019 [ECF No. 851], of Waypoint

 Leasing Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in

 possession (collectively, the “Debtors”), pursuant to sections 363(b), (f), and (m) and 365 of title

 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004, and 6006 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 6006-1 of the

 Local Bankruptcy Rules for the Southern District of New York (the “Local Rules”), for entry of

 an order (a) authorizing Debtor Waypoint Asset Co 11 Limited (“WAC11”) and its subsidiary,

 Debtor MSN 2905 Trust (together with WAC11, the “WAC11 Debtors”), to consummate the

 private sale of one (1) H225 helicopter with manufacturer’s serial number 2905 and Brazilian

 registration mark PR-OTB (“MSN 2905” or the “Helicopter”), free and clear of all liens, claims,

 encumbrances, and other interests to Agrarflug Helilift GMBH & Co. KG (“Agrarflug” or

 the “Purchaser”) pursuant to that certain Aircraft Sale and Purchase Agreement (S/N 2905),

 between the WAC11 Debtors and Purchaser; (b) authorizing the WAC11 Debtors to assume and

 1
  The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
 number, as applicable, are set forth on Exhibit A to the Motion.
 2
   Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
 in the Motion.
18-13648-smb      Doc 869      Filed 07/17/19 Entered 07/17/19 09:40:23             Main Document
                                             Pg 2 of 5


 assign that certain Helicopter Operating Lease Agreement, dated November 11, 2016, relating to

 the Helicopter by and between Wells Fargo Trust Company, National Association, not in its

 individual capacity but solely as owner trustee of the MSN 2905 Trust (the “Trustee”), and OHI

 Finance II S.A. (together with all related documents, the “Helicopter Lease”), and (c) granting

 related relief, all as more fully set forth in the Motion; and the Court having jurisdiction to

 consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and

 the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

 consideration of the Motion and the requested relief being a core proceeding pursuant to 28

 U.S.C. § 157(b); and due and proper notice of the Motion having been provided to the Notice

 Parties; and such notice having been adequate and appropriate under the circumstances, and it

 appearing that no other or further notice need be provided; and the Court having reviewed the

 Motion; and the attorneys for the Debtors having filed a declaration pursuant to 28 U.S.C. § 1746

 indicating that no objection to the Motion had been filed [ECF No. 865]; and upon the Gurekian

 Declaration, filed contemporaneously with the Motion, and the First Day Declarations, filed on

 the Petition Date; and the Court having determined that the legal and factual bases set forth in the

 Motion establish just cause for the relief granted herein; and it appearing that the relief requested

 in the Motion is in the best interests of the Debtors, their estates, creditors, and all parties in

 interest; and upon all of the proceedings had before the Court and after due deliberation and

 sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      Pursuant to sections 363(b) and 365 of the Bankruptcy Code, the Debtors are

 authorized to take any and all actions necessary and appropriate to effectuate, implement, and



                                                  2
18-13648-smb      Doc 869       Filed 07/17/19 Entered 07/17/19 09:40:23          Main Document
                                              Pg 3 of 5


 close the transaction set forth in the SPA and Helicopter Lease with respect to the sale of the

 Helicopter to the Purchaser.

        3.      Pursuant to section 363(f) of the Bankruptcy Code, the sale of the Helicopter to

 Purchaser is hereby granted free and clear of all liens, claims, encumbrances, and other interests

 pursuant to the terms of the SPA. The Purchaser shall have no obligations with respect to any

 liabilities of the WAC11 Debtors other than solely to the extent provided in the SPA and the

 Helicopter Lease.

        4.      All liens, claims, encumbrances, and other interests in or on the Helicopter shall

 attached solely to the proceeds of the sale of the Helicopter pursuant to the SPA, with the same

 validity, priority, force, and effect that they now have against the Helicopter, subject to any and

 all claims and defenses the Debtors and their estates may possess with respect thereto.

        5.      This Order shall be sole and sufficient evidence of the transfer of title to the

 Purchaser, and the sale transaction consummated pursuant to this Order shall be binding upon

 and shall govern the acts of all persons and entities who may be required by operation of law, the

 duties of their office, or contract, to accept, file, register, or otherwise record or release any

 documents or instruments, or who may be required to report or insure any title or state of title in

 or to any of the property sold pursuant to this Order, including, without limitation, all filing

 agents, filing officers, title agents, title companies, recorders of mortgages, recorders of deeds,

 administrative agencies, governmental departments, secretaries of state, and federal, state, and

 local officials, and each of such persons and entities is hereby directed to accept this Order as

 sole and sufficient evidence of such transfer of title and shall rely upon this Order in

 consummating the sale transaction subject to payment of any filing fee.

        6.      Nothing in this Order or the SPA releases, nullifies, precludes or enjoins the


                                                 3
18-13648-smb       Doc 869     Filed 07/17/19 Entered 07/17/19 09:40:23             Main Document
                                             Pg 4 of 5


 enforcement of any liability to a governmental unit under police and regulatory statutes or

 regulations (including but not limited to environmental laws or regulations), and any associated

 liabilities for penalties, damages, cost recovery, or injunctive relief that any entity would be

 subject to as the owner, lessor, lessee, or operator of the Helicopter after the date of entry of this

 Order.

          7.    Nothing contained in this Order or in the SPA shall in any way diminish the

 obligation of any entity, including the Debtors, to comply with environmental laws.

          8.    Nothing in this Order or the SPA authorizes the transfer to the Purchaser of any

 licenses, permits, registrations, or governmental authorizations and approvals without the

 Purchaser’s compliance with all applicable legal requirements under non-bankruptcy law

 governing such transfers.

          9.    The Purchaser shall be entitled to the protections of section 363(m) of the

 Bankruptcy Code.

          10.   The assumption and assignment of the Helicopter Lease are integral to the sale,

 are in the best interests of the Debtors and their estates, and represent the valid and reasonable

 exercise of the Debtors’ sound business judgment.

          11.   The Purchaser acknowledges that it shall have continuing obligations with respect

 to the Helicopter Lease, including without limitation, the duty to refund any security deposits in

 accordance with the terms of the Helicopter Lease.

          12.   With respect to the Helicopter Lease, the Debtors have met all requirements of

 section 365(b) of the Bankruptcy Code. There is no monetary default required to be cured with

 respect to the Helicopter Lease under section 365(b)(1) of the Bankruptcy Code, and the



                                                   4
18-13648-smb      Doc 869     Filed 07/17/19 Entered 07/17/19 09:40:23             Main Document
                                            Pg 5 of 5


 Purchaser has provided adequate assurance of future performance under the Helicopter Lease in

 satisfaction of sections 365(b) and 365(f) of the Bankruptcy Code.

          13.   The authority hereunder for the Debtors to assume and assign the Helicopter

 Lease to the Purchaser includes the authority to assume and assign the Helicopter Lease, as

 amended.

          14.   The assignments by the applicable Debtors of the Helicopter Lease are made in

 good faith under sections 363(b) and (m) of the Bankruptcy Code.

          15.   Under the circumstances of these Chapter 11 Cases, notice of the Motion is

 adequate under Bankruptcy Rule 6004(a).

          16.   Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

 effective and enforceable upon its entry.

          17.   The Debtors are authorized to take all action necessary to the relief granted in this

 Order.

          18.   The Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated: July 17th, 2019
        New York, New York
                                              /s/ STUART M. BERNSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                  5
